UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------x
EDGAR GUEVARA and LORENA M. GUEVARA,
individually and on behalf of all others similarly situated,

                                                           Plaintiffs,
                                                                           Case No. 15-CV-02895 (GRB)
                             - against -

SIROB IMPORTS, INC., NICK BOBORIS and PETER
BOBORIS,

                                                          Defendants.
-----------------------------------------------------------------------x




    MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANTS’ MOTION TO
                    DISMISS THE COMPLAINT




                                     Steven John Moser (SM1133)
                                        MOSER LAW FIRM, P.C.
                                             5 E. Main St.
                                        Huntington, NY 11743
                                            (516) 671-1150
                                            (631) 759-9766
                                   Steven.Moser@moserlawfirm.com
                                              TABLE OF CONTENTS




Statement of Facts ......................................................................................................1
argument.....................................................................................................................2
   I. THE “RETAIL MERCHANDISE” RULE IS INAPPLICABLE TO THE
      RESTAURANT INDUSTRY....................... Error! Bookmark not defined.
   II. THE PLAINTIFF HAS SUFFICIENTLY PLED THAT HE WAS DENIED
       THE “ENJOYMENT OF ALL BENEFITS, PRIVILEGES, TERMS AND
       CONDITIONS OF THE CONTRACTUAL RELATIONSHIP” ...................3
         A. The Plaintiff is Entitled to Equal “Enjoyment of All Benefits, Privileges,
            Terms and Conditions” of His Contract With Panera ...............................3
         B. Food Service and Hospitality Industry Cases Are “Easily
            Distinguishable” From “Retail Merchandise” Cases ................................4
         C. Mr. Anacacy has sufficiently pled facts showing that he was deprived of
            the benefits of his contract with Panera. ...................................................5
               1.      Mr. Anacacy alleges facts which can easily be understood to
                       constitute a deprivation of the full benefits of his contract with
                       Panera. ...............................................................................................5
               2.      Panera broke its promises of good customer service to Mr. Anacacy
                       ...........................................................................................................6
               3.      By serving Mr. Anacacy food that had been on the floor of the
                       restaurant, Panera violated the terms of its contractual relationship
                       with Mr. Anacacy and violated the New York Sanitary Code..........6
   III. DEFENDANTS’ REQUEST IS A SUMMARY JUDGMENT MOTION IN
        DISGUISE, AND THEREFORE SHOULD BE DENIED. ............................7
   IV. DRAWING ALL INFERENCES IN FAVOR OF THE PLAINTIFF, THE
       COMPLAINT HAS ALLEGED THE LIKELIHOOD OF CONTINUING
       HARM TO JUSTIFY SEEKING DECLARATORY AND INJUNCTIVE
       RELIEF. ...........................................................................................................8
         A. The Plaintiff’s Use of the Panera App Constitutes a Continuing
            Contractual Relationship Between the Parties ..........................................8
         B. The Likelihood of Continuing Discrimination Exists ...............................9
CONCLUSION ........................................................................................................10
                                    STATEMENT OF FACTS

        On May 12, 2019, Daniel Anacacy, a black male of Haitian descent, placed an order for a

soup and sandwich on his smartphone using the Panera app. He went to the Carle Place, Long

Island Panera to retrieve his order.1 He was wearing a durag, hoodie and sweatpants.2 As he

entered the store, a Hispanic cashier stared at him intently3 and then followed him to the area where

he was going to pick up his order.4 The cashier then followed Mr. Anacacy to the drink station

where Mr. Anacacy had a drink of water.5 When Mr. Anacacy left the drink station, the cashier

stood directly in his path and prevented him from leaving.6 The cashier then demanded to see the

Plaintiffs’ food, and when Mr. Anacacy did not comply, the cashier grabbed the bag of food, which

tore and fell to the floor of the restaurant in front of customers.7

        Mr. Anacacy then had a conversation with Daniel Botta, the General Manager of the

Restaurant, in which he explained what had happened.8 Mr. Botta admitted that employees were

not supposed to follow customers through the restaurant and were not supposed to demand

inspection of customer receipts.9

        Panera did not replace the food. Instead, Panera “rebagged” the food which Mr. Anacacy

had picked up off of the floor of the restaurant.10 Mr. Botta assured Mr. Anacacy that if Mr.

Anacacy left the restaurant and returned, he would give Mr. Anacacy an explanation for the

cashier’s actions.11



1
  Complaint ¶¶ 28, 29.
2
  Id. ¶ 29.
3
  Id. ¶¶ 30-32.
4
  Id. ¶¶ 33-35.
5
  Id. ¶¶ 35-40.
6
  Id. ¶ 41.
7
  Id. ¶¶ 42-48.
8
  Id. ¶¶ 59-63.
9
  Id. ¶¶ 64-65.
10
   Id. ¶ 67.
11
   Id. ¶ 67.


                                                   1
         When Mr. Anacacy returned several days later with his fiancé, Mr. Botta did not have an

explanation. Instead, he cavalierly stated “I spoke to the kid and he said he didn’t do anything

wrong. I’m not sure what you want me to do about it.”12 When Mr. Anacacy’s fiancé suggested

that the Manager appeared to approve of his employee’s treatment of “people who look like us”13,

Mr. Botta smirked, and responded that her accusation made “no sense” because the cashier was

“Spanish” and “gay.”14 Daniel Botta, a white male, added that his wife was “Chinese” and that his

children were “half-Chinese”, so he doesn’t discriminate.15 Mr. Botta refused to discipline the

employee based upon his personal belief that the incident was not racially motivated.16

         When the Plaintiff and his fiancé insisted that Mr. Botta’s actions, and the actions of his

employee were disrespectful and racist, he responded “To be honest I thought we were finished

with this.”17

                                           ARGUMENT

I.       THE “RETAIL MERCHANDISE” RULE IS INAPPLICABLE TO THE
         RESTAURANT INDUSTRY

         Defendants have cited numerous cases to support their position that once a sale is

consummated, the there is no further duty owed to the customer. Therefore, the possibility of post-

contractual violations of section 1981 are foreclosed. See Youngblood v. Hy-Vee Food Stores,

Inc., 266 F.3d 851, 854 (8th Cir. 2001) (“The key is whether any contractual duty remained after

[plaintiff] made his purchase. Once [he] paid the cashier and received [his purchase] . . ., neither

party owed the other any duty under the retail-sales contract.”); Arguello v. Conoco, Inc., 330 F.3d

355, 360 n.8 (5th Cir. 2003) (“In the retail context, the exchange of goods for payment occurs


12
   Complaint, ¶ 74.
13
   Id. ¶ 80.
14
   Id. ¶ 81.
15
   Id. ¶ 82.
16
   Id. ¶¶ 84-85.
17
   Id. ¶ 86.


                                                  2
simultaneously, and thus any contractual obligations are quite limited in duration.”); Rogers v.

Elliott, 135 F. Supp. 2d 1312, 1315 (N.D. Ga. 2001) (“Virtually all federal courts that have

analyzed Section 1981 claims in the retail merchandise context have required the plaintiff to show

that he was actually prevented from making a purchase”). Panera argues that Mr. Anacacy is no

different than the plaintiffs in Youngblood v. Hy-Vee Food Stores, Inc.18 and Bishop v. Toys “R”

Us-NY LLC.19

        However, the Defendants do not cite to a single case in which the “retail merchandise” rule

was applied to a food service establishment.20 Therefore, they have not demonstrated their

entitlement to the relief they seek.

        Panera asks this Court to enter unchartered territory by being the first court to extend the

“retail merchandise” holdings to food service establishments.

II.     THE PLAINTIFF HAS SUFFICIENTLY PLED THAT HE WAS DENIED THE
        “ENJOYMENT OF ALL BENEFITS, PRIVILEGES, TERMS AND CONDITIONS
        OF THE CONTRACTUAL RELATIONSHIP”

        A.      The Plaintiff is Entitled to Equal “Enjoyment of All Benefits, Privileges, Terms
                and Conditions” of His Contract With Panera

        Section 1981, as amended by the Civil Rights Act of 1991, prohibits racial discrimination

in the performance of contracts, and guarantees equal “enjoyment of all benefits, privileges, terms

and conditions of the contractual relationship” regardless of race.

        Section 1981, originally passed as the Civil Rights Act of 1870, prohibited racial

discrimination in the making of contracts, and was interpreted by the Supreme Court as not


18
   266 F.3d 851 (8th Cir. 2001)).
19
   414 F. Supp. 2d 385 (S.D.N.Y. 2006).
20
   See Defendants’’ Memorandum of Law, citing exclusively to cases involving retail
merchandise stores (Bishop, 414 F. Supp. 2d 385, Arguello, 330 F.3d 355, Youngblood, 266
F.3d 851, Drayton v. Toys 'R' Us Inc., 645 F. Supp. 2d 149 (S.D.N.Y. 2009), Bishop v. Best Buy,
Co., No. 08 Civ. 8427 (LBS), 2010 WL 4159566 (S.D.N.Y. Oct. 13, 2010), and Bishop v. Henry Modell & Co.,
No. 08 Civ. 7541 (NRB), 2009 WL 3762119 (S.D.N.Y. Nov. 9, 2009).


                                                   3
prohibiting discrimination which occurred after the formation of the contract. See Patterson v.

McLean Credit Union, 491 U.S. 164, 105 L. Ed. 2d 132, 109 S. Ct. 2363 (1989).

          Congress reacted swiftly to the Patterson decision by passing the Civil Rights Act of 1991,

which amended § 1981 by adding subsection (b). Subsection (b) defines the phrase “make and

enforce contracts” as “the making, performance, modification, and termination of contracts and

the enjoyment of all benefits, privileges, terms and conditions of the contractual relationship.”

Civil Rights Act of 1991, Pub. L. No. 102-166, § 101, 105 Stat. 1071 (codified at 42 U.S.C. §

1981(b)) (emphasis supplied).

          One of the remedial purposes of the Civil Rights Act of 1991 was to prohibit discrimination

which occurred after the formation of the contract. See Pub. L. No. 102-166, 105 Stat. 1071; see

also H. R. Rep. No. 102-40(II), at 2 (1991) (stating that one of the purposes of the Civil Rights Act

of 1991 was to “respond to recent Supreme Court decisions by restoring the civil rights protections

that were dramatically limited by those decisions”).

          B.     Food Service and Hospitality Industry Cases Are “Easily Distinguishable”21
                 From “Retail Merchandise” Cases

          After the passage of the Civil Rights Act of 1991, “[t]he scope of protection under § 1981

includes all contractual rights throughout the course of formation, performance and termination of

a contract.” Clark v. City of N.Y., No. 13-cv-210 (ENV) (MDG), 2014 U.S. Dist. LEXIS 136363,

at *9 (E.D.N.Y. Sept. 19, 2014). As pointed out by the Eighth Circuit in Youngblood, 266 F.3d at

854, the key to the resolution of the retail merchandise cases is that no contractual duty remains

after the plaintiff makes his purchase. “In the retail context, the exchange of goods for payment

occurs simultaneously, and thus any contractual obligations are quite limited in duration.”

Arguello, 330 F.3d at 360 n.8


21
     Arguello, 330 F.3d at 360-61.

                                                   4
           Food service cases are “easily distinguishable”, “because dining at a restaurant generally

involves a contractual relationship that continues over the course of the meal and entitles the

customer to benefits in addition to the meal purchased.” Id. at 360-61.

           C.      Mr. Anacacy has sufficiently pled facts showing that he was deprived of the
                   benefits of his contract with Panera.

                   1.      Mr. Anacacy alleges facts which can easily be understood to constitute
                           a deprivation of the full benefits of his contract with Panera.

           Panera claims that Mr. Anacacy does not “allege anywhere in his Complaint that he was

denied any contractual right ancillary to his food purchase, except for potentially the ability to

leave the Café.”22 That is simply not the case.

           The right to retrieve food already purchased online without being pursued and surveilled,

the right to drink a cup of water, the right to not be confronted and assaulted while in the restaurant,

the right to not eat food which has been on the restaurant floor, and the right to receive a fresh

sandwich and new hot soup once it is brought to the manager’s attention that the food was on the

floor of the restaurant can all be easily understood as “benefits” of the contract between Mr.

Anacacy and Panera.

           Of critical importance in this case is that Mr. Anacacy had the right to eat his meal

undisturbed in the restaurant if he chose to. The interference with that right (regardless of whether

he exercised that right), is a clear violation of the terms and conditions of his contract with Panera.

           Furthermore, the argument that the contract was complete once the food was purchased

simply makes no sense. If the contract was complete when the purchase was made, that means

that Mr. Anacacy did not have the contractual right to pick up his food. If he had the contractual

right to pick up his food, did he not also have the right to either eat the food at the restaurant or



22
     Defendants’ Memorandum of Law, at 7, ¶ 2.


                                                   5
leave the restaurant with the food? If he did not, then Panera is saying that its customers have the

right to purchase food, but not eat the food.

                    2.       Panera broke its promises of good customer service to Mr. Anacacy

           Mr. Botta created a continuing duty to Mr. Anacacy by asking Mr. Anacacy to return to

the restaurant, at which time Mr. Botta would have an answer for the John Doe employee’s actions.

Mr. Botta broke that promise by not having an explanation for the incident. Panera’s website

states, “it’s our job to provide our customers with deliciously fresh, handcrafted food in a

welcoming and comfortable environment”23 and promises “a warm, welcoming environment,

[staffed] by people who care.”24 Panera broke that promise as well.

                    3.       By serving Mr. Anacacy food that had been on the floor of the
                             restaurant, Panera violated the terms of its contractual relationship
                             with Mr. Anacacy and violated the New York Sanitary Code.

           For the purposes of this motion, it is undisputed that John Doe employee tore the bag

holding Mr. Anacacy’s food, causing the food to fall to the floor. It is also undisputed for the

purpose of this motion that Panera, rather than preparing new food, simply “re-bagged” the food

that had fallen to the floor and served it to Mr. Anacacy for consumption. This constitutes a

violation of the U.C.C. and the New York State Sanitary Code.

           N.Y. U.C.C. Law § 2-314 states:
           (1) Unless excluded or modified (Section 2-316), a warranty that the goods shall be
           merchantable is implied in a contract for their sale if the seller is a merchant with respect
           to goods of that kind. Under this section the serving for value of food or drink to be
           consumed either on the premises or elsewhere is a sale.
           (2) Goods to be merchantable must be at least such as [. . .]

           (c) are fit for the ordinary purposes for which such goods are used; and [. . .]

           (e) are adequately contained, packaged, and labeled as the agreement may require[.]


23
     https://www.panerabread.com/en-us/articles/you-speak-we-listen.html (last visited May 22, 2020).
24
     https://www.panerabread.com/en-us/company/about-panera.html (last visited May 22, 2020).


                                                           6
       For more than 100 years, New York has recognized an implied warranty accompanying all

sales by a dealer of food articles for immediate use, that the food is fit for human consumption.

Race v. Krum, 222 N.Y. 410, 118 N.E. 853 (1918); Rinaldi v. Mohican Co., 225 N.Y. 70, 121 N.E.

471 (1918). Panera breached this warranty.

       What made the food unfit for human consumption? Besides common sense, the answer

lies in the New York Sanitary Code, which states, inter alia,

       “Food is to be protected from contamination during storage, preparation, display, service
       and transportation.” 10 NYCRR § 14-1.40(a).

       “Containers of food are to be stored a minimum of six inches [. . .] above the floor to
       protect the food from [. . .] contamination.” 10 NYCRR § 14-1.43(a).

       “Food removed from the original container or package is to be protected from
       contamination by storing in clean, covered, sanitized containers[. . .]” 10 NYCRR § 14-
       1.42.

       “All food [. . .] is to be handled and vended in a sanitary manner.” 10 NYCRR § 14-5.44.

       In short, the Plaintiff has alleged facts that Panera engaged in behavior that is a violation

of the New York Sanitary Code, and delivered food to him that was unfit for human consumption,

thereby violating the terms of the sales contract with him.

III.   DEFENDANTS’ REQUEST IS A SUMMARY JUDGMENT MOTION IN
       DISGUISE, AND THEREFORE SHOULD BE DENIED.

       The Defendants’ Request that the Court make factual determinations regarding the

contractual duties of the parties should be denied. In order to determine whether the plaintiff

“enjoy[ed] all [of] the benefits, privileges, terms and conditions of the contractual relationship”,

the court first must determine the terms, conditions and duration of the contractual relationship

between the parties.




                                                 7
       In the retail merchandise context, the contract is simple and “once the purchase is

completed, no contractual relationship remains.” Udofot v. Seven Eights Liquor, No. A10-431, 10

(Minn. Ct. App. Dec. 14, 2010).

       However, no caselaw has previously defined the nature of the contractual duties and

benefits of the parties under the facts presented in this case. Therefore, the Defendants’ request is

essentially one for summary judgment determining the nature of the contractual relationship

between the parties. Such “disputes over contracts outside the pleadings are ‘not appropriately

resolved on a 12(b)(6) motion.’” Clark, 2014 U.S. Dist. LEXIS 136363, at *11 (quoting Newman

& Schwartz v. Asplundh Tree Expert Co., 102 F.3d 660, 662-63 (2d Cir. 1996)).

IV.    DRAWING ALL INFERENCES IN FAVOR OF THE PLAINTIFF, THE
       COMPLAINT HAS ALLEGED THE LIKELIHOOD OF CONTINUING HARM
       TO JUSTIFY SEEKING DECLARATORY AND INJUNCTIVE RELIEF.

       Defendants claim that the Plaintiff is not entitled to injunctive relief, because “[e]xcept

for the one instance where he alleges to have gone to the café with his fiancé to confront the

manager, Plaintiff does not allege that he ever returned to the café to purchase food, or that he

has any plans to do so in the future.” In other words, if Mr. Anacacy was discriminated against

on the basis of his race, the solution is simple - “Don’t come back.”

       A.      The Plaintiff’s Use of the Panera App Constitutes a Continuing Contractual
               Relationship Between the Parties

       The use of the Panera App constitutes a continuing contractual relationship between the

parties whereby each receives a benefit. The Plaintiff still has the Panera App on his phone. The

Carle Place Panera is close to his home.

       The Plaintiff receives “rewards” which are tied to the use of the App. (See “Terms of Use”,

available at https://www.panerabread.com/en-us/company-information/terms-of-use.html, (last

visited May 22, 2020). Each time the user places an order with the App, the user earns rewards,



                                                 8
which include promotions and free food. Id. Panera receives benefits from the use of the app

including increased sales. Panera also collects information from users who have downloaded the

app, including geolocation information, which is used by Panera “to provide personalized

messaging or content and/or for marketing purposes by email, push notifications, online or in-app

advertising or otherwise.” Id.

       B.      The Likelihood of Continuing Discrimination Exists

       The General Manager of the Carle Place Panera, who is presumably charged with the

obligation to oversee compliance with anti-discrimination laws at the Carle Place location, believes

that people who have been historically discriminated against cannot discriminate against other

protected groups. For example, he told Mr. Anacacy that the idea that he was profiled by the

cashier made no sense because the cashier was a gay Hispanic.

       The General Manager also believes that someone who does not discriminate against one

racial group is free from discrimination against all other groups. For example, the General

Manager told the Plaintiff that he does not discriminate, because he is married to a Chinese woman

and his children are “half Chinese.”

       Upon information and belief, the General Manager is still employed at the Carle Place

Panera as is the John Doe cashier. The General Manager’s statements indicate that he is blind to

his own prejudices and to the potential prejudices of his subordinates. These statements reveal the

General Manager’s belief that unconscious bias simply does not exist. The statements also suggest

a complete lack of adequate training by Panera.

       Finally, there has been no indication by Panera that it has taken any corrective measures.

       Under these circumstances, the Defendant’s solution for black customers who experience

discrimination – namely, “don’t come back” – is inadequate.




                                                  9
                                         CONCLUSION

        If the Court believes that further facts are missing from the complaint, which, if contained

therein would establish a plausible claim for relief, the Plaintiff requests leave to amend the

complaint. For the reasons set forth above, the Plaintiff requests that Panera’s motion be denied

in its entirety.

Dated: Huntington, New York
       May 22, 2020

                                              Respectfully submitted,
                                              MOSER LAW FIRM, P.C.
                                              5 East Main Street
                                              Huntington, New York 11743
                                              (516) 671-1150


                                              By:__________________________
                                                Steven J. Moser




                                                10
